                                                                                                           -1


                                                                     USDCSDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED ST A TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
------------------------------------------------------------X        DATE p  IL-ED--::,~~}h-:
                                                                           , -          : 4Z-l-'to
                                                                                                 - z.ci,
UNITED STATES OF AMERICA,

                                                                        ORDER

                   -against-                                         19 Cr 259 (RMB)

CHRISTIAN NAVEDO,

                                   Defendant.
------------------------------------------------------------X

        WHEREAS, with the Defendant' s consent, his guilty plea allocution was taken before a

United States Magistrate Judge on March 3, 2020;

        WHEREAS , a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

        WHEREAS, upon review of the transcript, this Court has determined that the Defendant

entered the guilty plea knowingly and voluntarily and that there was a sufficient factual basis for

the guilty plea;

        IT IS HEREBY ORDERED that CHRISTIAN NAVEDO ' s guilty plea is accepted;

        IT IS HEREBY FURTHER ORDERED that the parties shall appear for a conference on

Wednesday, March 11 , 2020 at 10:00 am.

Dated: New York, New York
       March 4, 2020
                                                                'i?i-t~
                                                     RICHARD M. BERMAN, U.S.D.J.
